Wright, J.,
concurring. I would go further than the majority opinion and uphold the Act with specificity. The Act removes the prohibition against strikes by public employees (except for safety forces), establishes a system for collective bargaining for public employees, and provides a neutral body in the form of SERB to enforce the terms of the Act. Prior to the Act’s passage, a public employer had the complete discretion to determine how, when, with whom, and about what it would bargain. The Ferguson Act provided severe sanctions for those acting contrary to its provisions. Despite these sanctions, strikes plagued both state and local governments. The Act provides a salutary framework for labor negotiations between public-employee organizations and public employers. Indeed, much of the Act is designed to avoid, or at least minimize, the possibility of work stoppages.
The Act’s principal features are as follows:
(1) The Act confers upon public employees the right to associate or refrain from associating with employee organizations and to engage in collective bargaining. R.C. 4117.03.
(2) Public employers and employee organizations are prohibited from infringing upon the rights granted to public employees. R.C. 4117.11(A)(1) and (B)(1).
(3) A neutral agency in the form of SERB was created and has the authority to enforce the provisions of the Act. R.C. 4117.02.
(4) SERB bears the responsibility of determining appropriate bargaining units and supervising elections to determine what, if any, employee organization shall be certified as the exclusive representative of the public employees. R.C. 4117.04, 4117.05, 4117.06, and 4117.07.
(5) The Act sets forth the appropriate subjects for collective bargaining and the manner in which the collective bargaining agreement is to be executed by the parties. R.C. 4117.08, 4117.09, and 4117.10.
(6) The Act defines unfair labor practices and establishes the manner in which SERB investigates and *230remedies such practices. R.C. 4117.11, 4117.12, and 4117.13.
(7) SERB has the duty of supervising statutory dispute settlement procedures. R.C. 4117.14.
(8) The Act sets forth the type of strikes by public employees that are both appropriate and inappropriate and the remedies available in such cases. R.C. 4117.15, 4117.16, and 4117.23. .
A careful scrutiny of these provisions reveals no constitutional infirmities. These provisions clearly do not involve a direct intrusion into the legislative process of the municipality.
The thrust of the Act is to provide for statewide collective bargaining for public employees. I believe that matters involving the compensation to be paid to municipal employees are matters of local concern not subject to regulation by the state. However, where a statute addresses matters of general and statewide concern in an area otherwise subject to municipal regulation, the statute will govern. State, ex rel. Villari, v. Bedford Hts. (1984), 11 Ohio St. 3d 222, 224-225, 11 OBR 537, 539, 465 N.E. 2d 64, 67.
The establishment of a comprehensive framework for collective bargaining for employees in the public sector is surely a matter of general and statewide concern. Likewise, a framework that protects the integrity of the process of choosing a union, insuring free and open bargaining, and providing a neutral fact-finder should promote peaceful dispute resolution and minimize the possibility of strike actions.
In summary, I think we should directly hold that the General Assembly may constitutionally authorize collective bargaining by charter-city employees acting through employee organizations with a city having a home-rule charter. Likewise, the General Assembly may create a neutral body in the form of SERB to effectuate and enforce the provisions of the Ohio Public Employees’ Collective Bargaining Act with respect to the formation, certification and activities of these employee organizations.
Accordingly, I concur.